By the Court, Bronson, J.
The plaintiff’s case, at the most, only amounts to this: Royal Chase conveyed a part of his real estate, by way of advancement, to his son Peter, with the intention of defeating the right to dower which would otherwise vest in the plaintiff, in case the contemplated marriage should take place, and she should survive her husband; and the plaintiff married without knowing of the conveyance. What a court of equity might say about such a fraud as that, 1 will not undertake to determine; but notwithstanding the case of Swaine v. Perine, (5 Johns. Ch. 482,) I think the court would say that there was no fraud in the matter. But however that may be* we have not been referred to any case, nor have I met with any, where a court of law has undertaken to set aside a deed upon this ground. The husband was not seised at any time during the coverture; and if the plaintiff can succeed any where, she cannot in a court of law.
New trial granted.